DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office Action is in response to Applicant's arguments filed on January 31, 2022. Claim(s) 1-13 are pending and examined herein.

Response to Arguments
 	Applicant’s arguments have been considered with respect to the obviousness-type double patenting rejection of claims 1-13 as being unpatentable over claims 1-15 of U.S. Patent No. 8,470,814 in view of Zhang (Neuroscience, 2008).
 	Applicant argues:
	… the instant claims are patentably distinct from the claims of the ‘814 patent because they are directed to different subject matters. More specifically, the instant claims are directed to a method of treating neuropathic pain associated with Guillain-Barré syndrome. In contrast, the claims of the ‘814 patent are directed to compounds per se. Since the claims are directed to different categories, composition vs. method of use, the instant method of use claims are patentably distinct from 
	the ‘814 patent’s claims directed to the compounds per se.


  With respect to this argument, Examiner respectfully reiterates what has been set forth on record regarding this matter. While the patented claims are drawn to compounds, said compounds must have utility as they are utility patents. In order to understand the utility of the compounds, Examiner went to the specification for guidance. The scope of the compounds of the instant invention embrace the patented claims. The compounds of patent ‘814 are utilized for treating neuropathic pain. Although the claims of the instant invention are drawn to treating neuropathic pain associated with Guillain-Barre, one of ordinary skill in the art would find the instant application obvious over the patented claims based on the reasons stated in the previous Office action as well as in the current action below. Said another way, claims of a later patent are invalid for obviousness-type double patenting if an earlier patent claimed compound and disclosed its utility in specification, and later patent claims method of using compound for use described in specification of the earlier patent; application of this principle is not limited to a situation in which the earlier patent discloses single utility that is alone “essential” to patentability of claimed compound, and reasoning underlying the rule does not depend in any way on the number of uses disclosed in earlier patent. Obviousness-type double patenting thus encompasses any use for the compound that is disclosed in the specification of an earlier patent claiming the compound and that is later claimed as method of using that compound. See Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). Thus, the instantly claimed invention is not patentably distinct from the invention of ‘814, said rejection is hereby maintained. 
 	Applicant’s arguments have been considered with respect to the 103(a) rejection of claims 1-2 as being unpatentable over Sakuma (WO 2010/093061, English equivalent US Patent 8,470,814) of record in view of Zhang (Neuroscience, 2008).
 	Applicant’s arguments have been considered with respect to the 103(a) rejection of claims 1-2 as being unpatentable over Sakuma (WO 2010/090300) in view of Zhang (Neuroscience, 2008).
Applicant disagrees: 
	… with the Examiner’s assertion that the compounds are effectively utilized for treating neuropathic pain. According to the ‘814 patent, “[t]he present invention relates to a diazepinedione derivative showing P2X4 receptor antagonism.” See, column 1, lines 5-6. The ‘814 patent further states that the “[i]t has been reported that P2X4 receptor (Genbank No. X 87763), which is a sub-type of P2X family, ispresent widely in the central nervous systems.” See, section titled “BACKGROUND OF THE INVENTION?” in column 1, lines 15-17 (bold added). Thus, the ‘814 patent clearly indicates that the subject of the invention disclosed therein is the P2X4 receptor which is present widely in the central nervous systems.

	Further, the ‘814 patent describes that the neuropathic pain caused by injury of
	peripheral nerve systems differs from the neuropathic pain caused by injury of central nerve systems. The ‘814 patent states that “[t]he neuropathic pain is caused by injury of peripheral or central nerve systems, for instance, ...” See, section titled “BACKGROUND OF THE INVENTION” in column 1, lines 33-34. This indicates that the ‘814 patent differentiates between a neuropathic pain caused by injury of peripheral nerve systems and a neuropathic pain caused by injury of central nerve systems. Thus, a POSITA, on reading the ‘814 patent would understand that the teachings therein are presented under the understanding that the neuropathic pain caused by injury of peripheral nerve systems differs from the neuropathic pain caused by injury of central nerve systems.

	In addition, the ‘814 patent states that “[recently, Inoue, et al. studied the involvement of P2X receptors in neuropathic pain using dorsal root ganglion neuron-injured animal model which induces allodenia, and indicated that the never-injured pain (particularly, allodynia) is caused via P2X4 receptors on spinal microglia.” See, column 1, lines 36-40 of Sakuma. In other words, according to the experimental studies on the role of P2X receptor in the dorsal root ganglion neuron-injured animal model, nerve-injured pain is caused under
	the action of P2X4 receptors which is present widely in the central nervous systems. As such, a complete and thorough reading of shows that the “neuropathic pain” described in Sakuma is the neuropathic pain caused by P2X4 receptors present widely in the central nerve systems. In contrast, Guillain-Barre syndrome (GBS) is a peripheral neuropathy causing an acute motor paralysis. See, for example, paragraph [0002] of the as filed Specification.

	The Examiner concedes that the ‘814 patent “does not specifically teach treating the neuropathic pain associated with Guillain-Barre syndrome.” See, page 6, lines 18-19 of the Office Action. In trying to cure this deficiency in the ‘814 patent, the Examiner cites Zhang to allegedly show deactivation of spinal P2X4R reverses tactile allodynia induced by peripheral injury and the important roles of spinal P2X4R in neuropathic pain. However, there is nothing in Zhang showing that inhibiting spinal P2X4R would necessarily treat neuropathic pain associated with Guillain-Barré syndrome. As such, the ‘814 patent and Zhang, taken in any combination, neither anticipate nor render obvious the instantly claimed method of treating neuropathic pain associated with Guillain-Barré syndrome.

Examiner respectfully notes that while the ‘814 patent may not teach a specific example demonstrating the effectiveness of the P2X4 receptor inhibitors in the treatment of neuropathic pain specifically associated with Guillain-Barre syndrome (GBS). Sakuma (‘814) teaches the same diazepine dione derivatives useful as P2X4 receptor antagonist for treating neuropathic pain.  The Zhang reference is employed to provide the motivation and teaching that neuropathic pain is caused by lesion or inflammation of the nervous system (peripheral and/or CNS) and is a common symptom of GBS, occurring in 55–85% of cases (page 495, column 2, lines 2-5). Further, Zhang teaches experimental autoimmune neuritis (EAN) is the animal model of acute inflammatory demyelinating polyradiculoneuropathy (AIDP) that is the most common subtype of GBS (abstract), the same model Applicant employs to determine the effectiveness of the compounds of formula VIII in treating neuropathic pain associated with GBS.
Zhang teaches inhibition of the P2X4 receptor plays an important role in treating neuropathic pain, a common symptom of Guillain-Barre syndrome, occurring in 55–85% of cases. Furthermore, Zhang teaches experimental autoimmune neuritis (EAN) is the animal model of acute inflammatory demyelinating polyradiculoneuropathy (AIDP) that is the most common subtype of Guillain-Barre syndrome; EAN is a good animal model for neuropathic pain in polyneuropathy and spinal microglia activation might participate in EAN-induced neuropathic pain. 
 	Therefore, a P2X4 receptor antagonist capable of ameliorating neuropathic pain in a model that is most often associated with Guillain-Barre syndrome will obviously be successful, with a reasonable degree of certainty, in treating the neuropathic pain associated with said disease.
 	Thus, ‘814 in view of Zhang provides sufficient teaching, motivation and direction to arrive at the notion that the P2X4 receptor inhibitors of Formula I can in fact be employed for the treatment of neuropathic pain associated with GBS. 
 	 The maintained rejections are included in the Final Office action below as necessitated by amendment.

Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,470,814 in view of Zhang (Neuroscience, 2008). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are to treating neuropathic pain associated with Guillain-Barre syndrome comprising an effective amount of P2X4 receptor antagonist more specifically in dependent claims, compounds of formula IX or VIII, whereas the patented claims are drawn to the same compounds. While the patented claims are drawn to compounds, said compounds must have utility as they are utility patents. In order to understand the utility of the compounds, Examiner went to the specification for guidance. The scope of the compounds of the instant invention embrace the patented claims. The compounds of patent ‘814 are utilized for treating neuropathic pain. Although the claims of the instant invention are drawn to treating neuropathic pain associated with Guillain-Barre, one of ordinary skill in the art would find the instant application obvious over the patented claims. 
Sakuma does not specifically teach treating the neuropathic pain associated with Guillain-Barre syndrome.
Zhang teaches experimental autoimmune neuritis (EAN) is the animal model of acute inflammatory demyelinating polyradiculoneuropathy (AIDP) that is the most common subtype of Guillain-Barre syndrome (GBS) (abstract).
Zhang teaches that acute inflammatory demyelinating polyradiculoneuropathy (AIDP) is the most common subtype of GBS that is the world’s leading cause of acute autoimmune neuromuscular paralysis (page 495, column 2, lines 2-5).
Neuropathic pain, which is caused by lesion or inflammation of the nervous system (peripheral and/or CNS), is a common symptom of GBS, occurring in 55–85% of cases (page 495, column 2, lines 2-5).
Zhang teaches up-regulation of P2X4 receptor (P2X4R) on spinal microglia was demonstrated and was related to pain hypersensitivity following peripheral nerve injury. Deactivation of spinal P2X4R reverses tactile allodynia induced by peripheral injury, indicating the important roles of spinal P2X4R in neuropathic pain (page 495, 2nd full ¶).
Zhang teaches that EAN is a good animal model for neuropathic pain in polyneuropathy and spinal microglia activation might participate in EAN-induced neuropathic pain (page 501, column 1, 1st full ¶).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have envisioned employing the same diazepine dione derivatives useful as P2X4 receptor antagonists for treating neuropathic pain, as taught by Sakuma, to have also employed said compounds to treat the neuropathic pain associated with Guillain-Barre syndrome. The motivation, provided by Zhang, teaches that deactivation of spinal P2X4R reverses tactile allodynia induced by peripheral injury, indicating the important roles of spinal P2X4R in neuropathic pain. The skilled artisan would have found it obvious to treat the neuropathic pain associated with Guillain-Barre syndrome in a subject because the diazepine derivatives are P2X4 receptor antagonists and useful in treating neuropathic pain. As taught by Zhang, inhibition of the P2X4 receptor plays an important role in treating neuropathic pain, a common symptom of Guillain-Barre syndrome, occurring in 55–85% of cases. Furthermore, Zhang teaches experimental autoimmune neuritis (EAN) is the animal model of acute inflammatory demyelinating polyradiculoneuropathy (AIDP) that is the most common subtype of Guillain-Barre syndrome; EAN is a good animal model for neuropathic pain in polyneuropathy and spinal microglia activation might participate in EAN-induced neuropathic pain. Therefore, a P2X4 receptor antagonist capable of ameliorating neuropathic pain in a model that is most often associated with Guillain-Barre syndrome will obviously be successful, with a reasonable degree of certainty, in treating the neuropathic pain associated with said disease.
Thus the two inventions are obvious over one another.
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sakuma (WO 2010/093061, English equivalent US Patent 8,470,814) of record in view of Zhang (Neuroscience, 2008).

Sakuma teaches diazepine dione derivatives useful as P2X4 receptor                       antagonist for treating neuropathic pain, inflammatory pain and nociceptive pain (abstract):


    PNG
    media_image1.png
    337
    336
    media_image1.png
    Greyscale
	
, wherein R1 represents a hydrogen atom, a C1-8 alkyl, etc.; R2 and R3 each represents a hydrogen atom, a C1-8 alkyl, a halogen atom, etc.; R4 and R5 each represents a hydrogen atom, a C1-8 alkyl, etc.; and W represents a W can be tetrazole, 1,2,4-triazole, 1,2,3-triazole, 1,2,4-oxadiazole, pyrazole, imidazole, oxazole, isoxiazole, pyrrole, thiazole, pyridine, and pyrrolidine (abstract; column 11, lines 12-16; column 2-4).
 	Sakuma teaches the compounds can be administered to human beings by ordinary administration methods such as oral administration or parenteral administration (column 11, lines 26-28).
 	Sakuma teaches the compounds can be administered to an adult generally in an amount of approx. 0.01 mg to 100 mg a day by parenteral administration and 1 mg to 2,000 mg a day by oral administration (column 11, lines 44-47).
Sakuma does not specifically teach treating the neuropathic pain associated with Guillain-Barre syndrome.
Zhang teaches experimental autoimmune neuritis (EAN) is the animal model of acute inflammatory demyelinating polyradiculoneuropathy (AIDP) that is the most common subtype of Guillain-Barre syndrome (GBS) (abstract).
Zhang teaches that acute inflammatory demyelinating polyradiculoneuropathy (AIDP) is the most common subtype of GBS that is the world’s leading cause of acute autoimmune neuromuscular paralysis (page 495, column 2, lines 2-5).
Neuropathic pain, which is caused by lesion or inflammation of the nervous system (peripheral and/or CNS), is a common symptom of GBS, occurring in 55–85% of cases (page 495, column 2, lines 2-5).
Zhang teaches up-regulation of P2X4 receptor (P2X4R) on spinal microglia was demonstrated and was related to pain hypersensitivity following peripheral nerve injury. Deactivation of spinal P2X4R reverses tactile allodynia induced by peripheral injury, indicating the important roles of spinal P2X4R in neuropathic pain (page 495, 2nd full ¶).
Zhang teaches that EAN is a good animal model for neuropathic pain in polyneuropathy and spinal microglia activation might participate in EAN-induced neuropathic pain (page 501, column 1, 1st full ¶).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have envisioned employing the same diazepine dione derivatives useful as P2X4 receptor antagonists for treating neuropathic pain, as taught by Sakuma, to have also employed said compounds to treat the neuropathic pain associated with Guillain-Barre syndrome. The motivation, provided by Zhang, teaches that deactivation of spinal P2X4R reverses tactile allodynia induced by peripheral injury, indicating the important roles of spinal P2X4R in neuropathic pain. The skilled artisan would have found it obvious to treat the neuropathic pain associated with Guillain-Barre syndrome in a subject because the diazepine derivatives are P2X4 receptor antagonists and useful in treating neuropathic pain. As taught by Zhang, inhibition of the P2X4 receptor plays an important role in treating neuropathic pain, a common symptom of Guillain-Barre syndrome, occurring in 55–85% of cases. Furthermore, Zhang teaches experimental autoimmune neuritis (EAN) is the animal model of acute inflammatory demyelinating polyradiculoneuropathy (AIDP) that is the most common subtype of Guillain-Barre syndrome; EAN is a good animal model for neuropathic pain in polyneuropathy and spinal microglia activation might participate in EAN-induced neuropathic pain. Therefore, a P2X4 receptor antagonist capable of ameliorating neuropathic pain in a model that is most often associated with Guillain-Barre syndrome will obviously be successful, with a reasonable degree of certainty, in treating the neuropathic pain associated with said disease.
 	Therefore, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited art.

Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sakuma (WO 2010/090300) of record in view of Zhang (Neuroscience, 2008).
Sakuma teaches diazepine dione derivatives useful as P2X4 receptor                       antagonist for treating neuropathic pain, inflammatory pain and nociceptive pain (abstract):

    PNG
    media_image2.png
    322
    319
    media_image2.png
    Greyscale

, wherein R1 = H, alkyl, alkenyl, etc.; R2 = H, alkyl, alkoxy, etc.; R3 = H, alkyl, alkoxy, etc.; R4, R5 = H, alkyl or haloalkyl, etc.]. 
Sakuma teaches a specific example wherein R2 is C2-8 acylamino and halogen present (see page 15, Table 5, last entry).
Sakuma teaches the compounds can be administered to humans by an appropriate administration method such as oral administration or parenteral administration.
 	Sakuma teaches the dose is usually about 0.01 mg to 100 mg of the compound, which is an active ingredient in injections, and 1 mg to 2000 mg per day by oral administration in adults, but may be increased or decreased depending on age, symptoms, etc.
Sakuma does not specifically teach treating the neuropathic pain associated with Guillain-Barre syndrome.
Zhang teaches experimental autoimmune neuritis (EAN) is the animal model of acute inflammatory demyelinating polyradiculoneuropathy (AIDP) that is the most common subtype of Guillain-Barre syndrome (GBS) (abstract).
Zhang teaches that acute inflammatory demyelinating polyradiculoneuropathy (AIDP) is the most common subtype of GBS that is the world’s leading cause of acute autoimmune neuromuscular paralysis (page 495, column 2, lines 2-5).
Neuropathic pain, which is caused by lesion or inflammation of the nervous system (peripheral and/or CNS), is a common symptom of GBS, occurring in 55–85% of cases (page 495, column 2, lines 2-5).
Zhang teaches up-regulation of P2X4 receptor (P2X4R) on spinal microglia was demonstrated and was related to pain hypersensitivity following peripheral nerve injury. Deactivation of spinal P2X4R reverses tactile allodynia induced by peripheral injury, indicating the important roles of spinal P2X4R in neuropathic pain (page 495, 2nd full ¶).
Zhang teaches that EAN is a good animal model for neuropathic pain in polyneuropathy and spinal microglia activation might participate in EAN-induced neuropathic pain (page 501, column 1, 1st full ¶).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have envisioned employing the same diazepine dione derivatives useful as P2X4 receptor antagonists for treating neuropathic pain, as taught by Sakuma, to have also employed said compounds to treat the neuropathic pain associated with Guillain-Barre syndrome. The motivation, provided by Zhang, teaches that deactivation of spinal P2X4R reverses tactile allodynia induced by peripheral injury, indicating the important roles of spinal P2X4R in neuropathic pain. The skilled artisan would have found it obvious to treat the neuropathic pain associated with Guillain-Barre syndrome in a subject because the diazepine derivatives are P2X4 receptor antagonists and useful in treating neuropathic pain. As taught by Zhang, inhibition of the P2X4 receptor plays an important role in treating neuropathic pain, a common symptom of Guillain-Barre syndrome, occurring in 55–85% of cases. Furthermore, Zhang teaches experimental autoimmune neuritis (EAN) is the animal model of acute inflammatory demyelinating polyradiculoneuropathy (AIDP) that is the most common subtype of Guillain-Barre syndrome; EAN is a good animal model for neuropathic pain in polyneuropathy and spinal microglia activation might participate in EAN-induced neuropathic pain. Therefore, a P2X4 receptor antagonist capable of ameliorating neuropathic pain in a model that is most often associated with Guillain-Barre syndrome will obviously be successful, with a reasonable degree of certainty, in treating the neuropathic pain associated with said disease.
Therefore, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited art.
 
Conclusion
Claims 1-13 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627